MEMORANDUM **
These consolidated petitions for review concern the denial of petitioner’s motion to reopen removal proceedings.
The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s motion to reopen as untimely because the motion to reopen was filed over one year late, and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lar-iz v. INS; 282 F.3d 1218, 1222 (9th Cir. 2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
To the extent petitioner challenges the decision of the BIA not to reopen proceedings under its sua sponte authority, this court lacks jurisdiction to review that claim. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Accordingly, we dismiss that claim for lack of jurisdiction.
PETITION FOR REVIEW DENIED in part DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.